                                 Law Offices of Heather J. Mattes
                                    105 South High Street, Suite 2A
                                    West Chester, PA 19382-1008


Telephone: (610) 431-7900                                                       Attorney Identification 42364
Facsimile: (484) 244-5077                                                       Email:hjm@hjmattes.com



      May 20, 2020


      The Honorable Paul S. Diamond
      Eastern District of Pennsylvania
      James A. Byrne U.S. Courthouse
      601 Market Street, Room 14614
      Philadelphia, PA 19106-1743


      RE: United States v. Dorothy Recarde, 2:19-cr-00182-0001


      Dear Judge Diamond:

      As Your Honor will remember, the above matter is scheduled before you for sentencing on June

      4, 2020. Mrs. Recarde is on bail. Due to the uncertainty surrounding the COVID-19 health

      emergency and outstanding matters related to sentencing, I would respectfully request a sixty-

      day continuance. I have spoken with Mr. Costello and he has no objection.

      Thank you for considering our request.



      Very truly yours,

      /s/ Heather J. Mattes

      Heather J. Mattes
      Attorney for Dorothy Recarde



      BY: email: Deputy Lenora Wittje Lenora_Kashner_Wittje@paed.uscourts.gov

      cc: Frank R. Costello, Jr., Assistant United States Attorney
          George McGary, Federal Probation
          Dorothy Recarde
